DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 2, and 24, and the addition of claims 25-27 can be found in Applicant’s Figs. 1-4 and Applicant’s specification in at least at P22.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 8, filed 03/02/2022, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.

Applicant’s arguments, see Remarks Page 8, filed 03/02/2022, with respect to the objection and rejection of claim 3 have been fully considered. The objection and rejection of claim 3 have been withdrawn in light of the cancellation of claim 3.

Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 of claims 1-18 and 20-23 have been considered but are moot due to the amendment to the claims.

Claim Objections
Claim 25 is objected to because of the following informalities: 
Claim 25 should be amended to state: “The cooling component extends horizontally from the shared side of the first and second battery cell layers.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The examiner is interpreting “wherein the electrically insulating adhesive substantially conducts thermal energy and substantially electrically insulates the at least one cooling component from the first connector and the second connector” to mean that the adhesive has the capability to conduct thermal energy and electrically insulate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 13-15, 18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 20190296407 A1) in view of Cicero et al (US 20120156543 A1).
Regarding claim 1, Newman discloses a battery module (battery 104 in Fig. 1) comprising a first busbar (first and second battery module busbars 220A, 220B in Fig. 2A-2B) electrically coupled to a first battery cell layer (battery cells 208 in Fig. 2B of battery module 108 in Fig. 2A, P72)) and a second busbar electrically coupled to a second battery cell layer (Newman discloses “The battery 104 may be configured as any number of battery modules 108 that are capable of being electrically connected together” P71, therefore one of ordinary skill in the art would recognize that the second busbar and second battery cell layer would be a duplicate of the first busbar and first battery cell layer). 
Newman discloses a cooling component (cooling plate 224 in Figs. 2A-2B, P72), a first connector electrically coupled to the first battery cell layer via the first busbar (two connection standoffs, P74, terminal connectors 1026A/B in Fig. 10A, P124, see annotated Newman Fig. 2A below), and a second connector electrically coupled to the second battery cell layer via the second busbar (since the second busbar and second battery cell layer would be a duplicate of the first busbar and first battery cell layer, Newman would meet this limitation).

    PNG
    media_image1.png
    360
    447
    media_image1.png
    Greyscale

Annotated Newman Fig. 2A

However, Newman does not disclose wherein the first battery cell layer and the second battery cell layer are on opposite sides of the cooling component, wherein the first connector, the second connector, and the cooling component extend outward from a shared side of the first and second battery cell layers, or wherein the cooling component is thermally coupled to the first connector and the second connector.
In a similar field of endeavor, Cicero teaches an upper frame member (202 in Fig. 7) and a second upper from member (320 in Fig. 7) that are joined to the top and bottom sides (312 and 216 in Figs. 5-6) of a lower frame member (300 in Figs. 5-6, P51). Cicero teaches the upper frame member (202) includes one or more raised portions (232 in Fig. 4) and a recessed portion (236 in Fig. 4) that creates a channel to allow coolant to flow from one port (228 in Figs. 2 and 4) to another (P43-44). Cicero teaches the remainder of the channel is formed by the lower frame member (300) and that as the coolant flows through the channel, the coolant absorbs heat (P44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cicero and rearranged Newman such that the first and second battery cell layers are on opposites sides of the cooling component, as shown by Cicero, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). The cooling component would still be able to cool the battery cell layers.
One of ordinary skill in the art would recognize that through this modification the first connector, the second connector, and the cooling component would extend outward from a shared side of the first and second battery cell layers (see Fig. 2A of Newman), and the cooling component would be thermally coupled to the first connector and the second connector (indirectly by way of the battery cells).

Regarding claim 2, Newman discloses wherein: the first connector comprises a first contact configured for interfacing with a corresponding first connector of an external circuit; the second connector comprises a second contact configured for interfacing with a corresponding second connector of the external circuit; and each of the first contact and the second contact comprises a bolted electrical joint (“The two terminal connectors 1026A, 1026B may correspond to threaded fasteners, bolts, captured fasteners, threaded rods, and/or other threaded elements configured to receive and/or engage with a high voltage power connector (e.g., for an electric vehicle power system, etc.)…”, P125, “The…high voltage power connectors are not shown in FIGS. 10A and 10B for clarity of description. In any event, each high voltage power connector may engage with a portion of a respective terminal connector 1026A, 1026B and a surface 1016B of the portion 1002B of the tapered busbar 220B, the high voltage power connectors clamped against the substantially planar surface of the housing 212 via the clamping elements and providing an electrical interconnection between the high voltage power connectors and a single terminal (e.g., positive or negative terminal) of the array of battery cells 208.” Therefore, one of ordinary skill in the art would recognize there would be a first connector of an external circuit to attach to the first connector and a second connector of an external circuit to attach to the second connector).

Regarding claim 4, modified Newman meets the limitation wherein the first battery cell layer and the second battery cell layer are located adjacent to each other within the battery module.

Regarding claim 7, modified Newman meets the limitation wherein the cooling component extends outward from the first battery cell layer and the second battery cell layer adjacent to the first connector and adjacent to the second connector ( the cooling component extends outward from both battery cell layers and the first battery cell layer is adjacent to the first connector and the second battery cell layer is adjacent to the second connector).	


Regarding claim 13, Newman discloses wherein each of the battery cell layers and the cooling manifold have a rectangular shape (see Fig. 2A).

Regarding claims 14, modified Newman meets the limitation wherein the cooling component is physically coupled to the first connector and the second connector (Newman discloses the cooling plate is physically coupled to the battery cell layers by way of a thermally conductive adhesive materials, P100, therefore they are physically connected indirectly to the contactors through the adhesive and battery cell layers).

Regarding claim 15, Newman teaches the first battery cell layer (208) can be bonded to the cooling component (224) by using a structural adhesive that provides a thermal conductor (e.g., thermal interface material), and a di-electric barrier (therefore being an electrically insulating adhesive that conducts thermal energy) between the various elements and the cooling component (P100, one would recognize this would also be the same for the second battery cell layer). 
Therefore, it would have been obvious for one of ordinary skill in the art to use the adhesive to substantially electrically insulate the cooling component from the first connector and the second connector in order to provide protection in case there are any electrically conductive components that might end up in electrical communication with the cooling plate because if a technique has been used to improve one device (such as forming a di-electric barrier between a cooling plate and a battery thereby electrically insulating the two from one another), and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way (such as forming a di-electric barrier between any electrically conductive components that might end up in electrical communication with the cooling plate thereby electrically insulating the components from the cooling plate), using the technique is obvious unless its actual application is beyond his or her skill.  SEE MPEP § 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007).

Regarding claim 18, while Newman discloses each battery cell layer (battery module 108) has a respective cooling component, it would have been obvious for one of ordinary skill in the art to have integrated the cooling components into a single cooling component in order to lessen manufacturing time and costs because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Regarding claim 25, modified Newman meets the limitation wherein the first and second battery cell layers have a rectangular shape and are vertically stacked, and wherein the first connector, the second connector, and the cooling component extend horizontally from the shared side of the first and second battery cell layers (See Figs. 2A-2B).

Regarding claim 26, modified Newman meets the limitation wherein the first contact and extends in a first direction (See annotated Newman Fig. 2A below). Even though the second battery cell layer is on the opposite side of the cooling component compared with the first battery cell layer, it would have been obvious to rearrange the second contact to also extend in the first direction to facilitate easier external connections to both contacts because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


    PNG
    media_image2.png
    379
    475
    media_image2.png
    Greyscale

Annotated Newman Fig. 2A

Claims 11-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 20190296407 A1) in view of Cicero et al (US 20120156543 A1) as applied to claim 7, further in view of Herrman et al (US 20110132580 A1).
Regarding claims 11 and 12, modified Newman does not meet the limitation wherein the cooling component comprises a cooling manifold that includes a coolant intake and a coolant outlet, and wherein the cooling manifold comprises at least one fluid passage.
Herrman teaches a header (6 in Fig. 6) including fluid passage that is separated by a baffle (7) providing both an inlet and an outlet on the same side (P63-65, see annotated Herrman Fig. 6 below). Herrman teaches this permits a single or even multiple reversals of direction of fluid flow in a cooling element, so that the cooling element can be designed as a U-flow cooler or even with a flow path having multiple serpentine reversals (P65). 

    PNG
    media_image3.png
    366
    601
    media_image3.png
    Greyscale

Annotated Herrman Fig. 6

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Herrman within the battery module of modified Newman and provided the cooling component a cooling manifold that includes a coolant intake and a coolant outlet, and wherein the cooling manifold comprises at least one fluid passage, given that this would do no more than provide for a successful cooling component able to be designed as a U-flow cooler or even with a flow path having multiple serpentine reversals. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 27, while modified Newman does not meet the limitation the cooling component comprises a coolant intake and a coolant outlet, wherein the coolant intake and the coolant outlet extend in a second direction opposite the first direction, it would have been obvious to change the form or shape of the coolant intake and coolant outlet such that they extend in a second direction in order to, for example, ensure coolant from the intake and the outlet do not leak onto the first and second contacts and damage the battery module because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 20190296407 A1) in view of Cicero et al (US 20120156543 A1) as applied to claim 15, further in view of Sun et al (US 20150086828 A1) as evidenced by Shenzhen City Jia Rifeng Tai Electronic Technology Co. Ltd (Thermal conductivity of silica gel film, hereinafter referred to as Shenzen)
Regarding claim 16, modified Newman does not meet the limitation wherein the electrically insulating adhesive has an electrical resistivity of at least 1010 Ohm-cm.
Sun teaches a battery module includes an electrically insulative and heat conductive adhesive layer ([0011]). Sun teaches a heat conductive sheet is fixed to a positive end of each cell in the module by the adhesive layer ([0011]). Sun teaches the adhesive layer can conduct heat from the cells to the heat conductive sheet and electrically insulate the cells from the heat conductive sheet ([0011]). Sun teaches, in this embodiment, the adhesive layer is made from heat conductive silica gel ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sun within the battery module of modified Newman and provided the electrically insulating adhesive to be a conductive silica gel, as taught by Sun, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Shenzen teaches a silica gel film use in heat conduction (page 1). Shenzen teaches the volume resistivity (which is synonymous to electrical resistivity) is                         
                            
                                
                                    10
                                
                                
                                    17
                                
                            
                        
                     Ohm-cm (page 3). Therefore, one of ordinary skill in the art would understand the electrically insulating adhesive of modified Kim would have an electrical resistivity of at least                        
                            
                                
                                     
                                    10
                                
                                
                                    10
                                
                            
                        
                     Ohm-cm.

Regarding claim 17, modified Newman does not meet the limitation wherein the electrically insulating adhesive of a thermal conductivity of at least 0.5W/mK.
Sun teaches a battery module includes an electrically insulative and heat conductive adhesive layer ([0011]). Sun teaches a heat conductive sheet is fixed to a positive end of each cell in the module by the adhesive layer ([0011]). Sun teaches the adhesive layer can conduct heat from the cells to the heat conductive sheet and electrically insulate the cells from the heat conductive sheet ([0011]). Sun teaches, in this embodiment, the adhesive layer is made from heat conductive silica gel ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sun within the battery module of modified Newman and provided the electrically insulating adhesive to be a conductive silica gel, as taught by Sun, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Shenzen teaches a silica gel film use in heat conduction (page 1). Shenzen teaches the thermal conductivity is 1.5 W/m-k (page 2-3). Therefore, one of ordinary skill in the art would understand the electrically insulating adhesive of modified Kim would have a thermal conductivity of at least 0.5W/mK.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 20190296407 A1) in view of Cicero et al (US 20120156543 A1) as applied to claim 14, further in view of Dillman et al (US 20140154548 A1).
Regarding claim 20, modified Newman does not meet the limitation wherein the physical coupling of the cooling component to the first connector comprises a first contact surface area, wherein the physical coupling of the cooling component to the second connector comprises a second contact surface area, and wherein the cooling component comprises a third surface area that is not in physical contact with either of the first connector or the second connector.
Dillman teaches a storage unit (containing at least one energy store) that is connected by way of an external electrical connector to a further electrical device (P1, 8-9). Dillman teaches an electrical contact rail connected to at least one external electrical connector of the storage unit (P8). Dillman teaches that the contact rail is connected in a heat conducting manner to preferably the cooling element (P9). Dillman teaches heat from the interior of the energy store can be advantageously dissipated by way of the electrical connectors of the energy store (P9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Dillman in the battery module of modified Newman to have changed the form/shape of the cooling component to wherein the physical coupling of the cooling component to the first connector comprises a first contact surface area, wherein the physical coupling of the cooling component to the second connector comprises a second contact surface area, and wherein the cooling component comprises a third surface area that is not in physical contact with either of the first connector or the second connector, in order to dissipate heat from the interior of the battery cell layers by way of the contacts because change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 21, while modified Newman does not meet the limitation wherein the third surface area is greater than either the first contact surface area or the second contact surface area, this would not stop the expected result of the cooling component dissipating heat from the interior of the battery cell layers by way of the contacts. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 22, while modified Newman does not meet the limitation wherein the third surface area is greater than the first contact surface area plus the second contact surface area, this would not stop the expected result of the cooling component dissipating heat from the interior of the battery cell layers by way of the contacts. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 23, while modified Newman does not meet the limitation wherein the third surface area is at least two times greater than the first contact surface area plus the second contact surface area, this would not stop the expected result of the cooling component dissipating heat from the interior of the battery cell layers by way of the contacts. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729